            Case 2:20-mc-00210-MCE-EFB Document 4 Filed 10/30/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                 2:20-MC-00210-MCE-EFB
12                  Plaintiff,
                                                               STIPULATION AND ORDER EXTENDING
13          v.                                                 TIME FOR FILING A COMPLAINT FOR
                                                               FORFEITURE AND/OR TO OBTAIN AN
14   APPROXIMATELY $103,204.55 SEIZED FROM                     INDICTMENT ALLEGING FORFEITURE
     WELLS FARGO BANK ACCOUNT NUMBER
15   8777523872, AND
16   THE DOMAIN NAME: “GEMSTONED.NET”,
17                  Defendants.
18

19          It is hereby stipulated by and between the United States of America and potential claimant Loretta

20 Crouch (“claimant”), by and through their respective counsel, as follows:

21          1.      On or about March 3 and 13, 2020, the U.S. Postal Inspection Service (“USPIS”) seized

22 the above-referenced defendant funds and domain name pursuant to Federal seizure warrants (hereafter

23 collectively “defendant assets”).

24          2.      Under 18 U.S.C. §§ 983(a)(1)(A)(i)-(iv), and 983(a)(3)(A), the United States is required to

25 send notice to potential claimants, file a complaint for forfeiture against the defendant assets, or obtain an
26 indictment alleging that the defendant assets are subject to forfeiture within one hundred and fifty days of

27 seizure, unless the court extends the deadline for good cause shown or by agreement of the parties. That

28 deadline was July 31, 2020.
                                                          1
29                                                                              Stipulation and Order to Extend Time

30
           Case 2:20-mc-00210-MCE-EFB Document 4 Filed 10/30/20 Page 2 of 2



 1          3.      By Stipulation and Order filed July 29, 2020, the parties stipulated to extend to October

 2 29, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 3 defendant assets and/or to obtain an indictment alleging that the defendant assets are subject to forfeiture.

 4          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

 5 to November 27, 2020, the time in which the United States is required to file a civil complaint for

 6 forfeiture against the defendant assets and/or to obtain an indictment alleging that the defendant assets are

 7 subject to forfeiture.

 8          5.      Accordingly, the parties agree that the deadline by which the United States shall be

 9 required to file a complaint for forfeiture against the defendant assets and/or to obtain an indictment

10 alleging that the defendant assets are subject to forfeiture shall be extended to November 27, 2020.

11 Dated: 10/28/2020                                      McGREGOR W. SCOTT
                                                          United States Attorney
12
                                                   By:    /s/ Kevin C. Khasigian
13                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
14

15 Dated: 10/28/2020                                      /s/ Samuel D. Berns_______ _
                                                          SAMUEL D. BERNS
16                                                        Attorney for potential claimant
                                                          Loretta Crouch
17
                                                          (Signature authorized by email)
18

19
20          IT IS SO ORDERED.

21 Dated: October 30, 2020

22

23

24

25
26

27

28
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
